DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-15, 18-23, 27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel (WO 2018/064583 as submitted by the applicant with IDS received on 07/27/2020).
Regarding claims 1, 14, 27 and 30, Intel teaches a method of wireless communication performed by a user equipment (UE), comprising: receiving control information that includes grants for two or more data transmissions (see the NPDCCH displayed in Figure 1, the NPDCCH carrying the DCI for the two consecutive NPDSCH.  See paragraph 32 where the use of “two DCIs” is proposed, whereas in paragraph 45 a single DCI is proposed for scheduling the two transport blocks in the NPDSCHs); determining a gap for the two or more data transmissions based at least in part on at least one of a processing mode, a processing time of the UE, or a transmission time per data transmission for the two or more data transmissions ("it may be beneficial to avoid any parallel processing of NPDSCH 
Regarding claims 5 and 15, Intel teaches the gap is between an end of a first data transmission, of the two or more data transmissions, and a start of a second data transmission of the two or more data transmissions (Figure 1).
Regarding claims 8 and 18, Intel teaches the processing time is predefined (“the choice of frequency domain or time domain multiplexing of the two transmission can either be specified or configured via RRC signaling” in [0049], also see “the indication of the two resources” in [0049]).
Regarding claims 9 and 19, Intel teaches the processing mode is predefined (“the choice of frequency domain or time domain multiplexing of the two transmission can either be specified or configured via RRC signaling” in [0049]).
Regarding claims 10 and 20, Intel teaches the processing mode or the processing time is radio resource control (“the choice of frequency domain or time domain multiplexing of the two transmission can either be specified or configured via RRC signaling” in [0049]) configured based at least in part on a capability of the UE ("if the UE complexity increase is considered acceptable” in [0031]).
Regarding claims 11 and 21, Intel teaches the two or more data transmissions are consecutive with each other (Figure 1).
Regarding claims 12 and 22, Intel teaches the gap is between an end of a last data transmission, of the two or more data transmissions, and an end of a control transmission candidate of a search space for a next data transmission (see 7ms between the end of NDSCH and the end of NPDCCH and also 8ms between the end of NPUSCH and the end of NPDCCH in Figure 1).
Regarding claims 13 and 23, Intel teaches the gap is between an end of a last data transmission, of the two or more data transmissions, and an end of a first subframe of a control transmission candidate of a search space for a next data transmission (see 7ms between the end of NDSCH and the end of NPDCCH and also 8ms between the end of NPUSCH and the end of NPDCCH in Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 7, 16, 17, 24, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of ZTE (R1-1612600, “Considerations on timing relationship for 2 HARQ processes for NB-IoT” as submitted by the applicant with IDS received on 07/27/2020).
Regarding claims 2, 24 and 28, Intel teaches the limitations in claims 1, 14 and 27 as shown above.  Intel, however, does not teach the processing mode indicates to buffer one or more second data transmissions of the two or more data transmissions while a first data transmission of the two or more data transmissions is decoded.  ZTE teaches the processing mode indicates to buffer one or more second data transmissions of the two or more data transmissions while a first data transmission of the two or more data transmissions is decoded (see “the transport block in the first NPDSCH needs to be saved in the buffer” in the sentence above Figure 3).  It would have been obvious to one skilled in the art to modify Intel to have the processing mode indicates to buffer one or more second data transmissions of the two or more data transmissions while a first data transmission of the two or more data transmissions is decoded as taught by ZTE in order to support 2 HARQ processes (see the sentence above Figure 3). 
Regarding claims 4 and 25, ZTE teaches the gap is based at least in part on at least one of: a number of scheduled data transmissions of the two or more data transmissions, a transport block size of the two or more data transmissions, a number of repetitions of the two or more data transmissions, or a number of allocated resource units for the two or more data transmissions (see “the scheduling gap of the two NPDSCHs can be determined by the scheduling delay” and “The HARQ process delay would be large if the transmission duration of 1st NPDSCH is small” in second Paragraph in page 3).
Regarding claims 6 and 16, ZTE teaches the gap is based at least in part on a length of a data transmission of the two or more data transmissions (see “the scheduling gap of the two NPDSCHs can be determined by the scheduling delay” and “The HARQ process delay would be large if the transmission duration of 1st NPDSCH is small” in second Paragraph in page 3).
Regarding claims 7 and 17, ZTE teaches the length of the data transmission is based at least in part on a time division duplexing (TDD) downlink/uplink (DL/UL) configuration of the UE (Figure 3).
Allowable Subject Matter
Claims 3, 26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414